Exhibit 10.1

Employment Agreement

Agreement effective January 1, 2001, between MapInfo Corporation, One Global
View, Troy, New York 12180 ("MapInfo" or "Company"), and MARK P. CATTINI,
residing at 20 East Ridge Road, Loudonville, NY 12211 ("Cattini").

 

1.0     EMPLOYMENT AND TERM

        1.1 MapInfo agrees to employ Cattini as President and Chief Executive
Officer of the Company for a period of three years from January 1, 2001 to
December 31st, 2003 (the "Contract Expiration Date").

        1.2 Cattini agrees to aid in managing the operations of MapInfo under
the supervision of the Board of Directors of MapInfo, to serve as a member of
the MapInfo Board of Directors, to perform such other services as shall from
time to time be assigned to him by the Board of Directors, and to diligently and
competently devote his entire business time, skill and attention to such
services.

 

2.0     COMPENSATION AND BENEFITS

        2.1 The Company shall pay to Cattini a salary of not less than $
250,00.00 per annum (retroactive to 10/01/00), in accordance with the standard
payroll practices of the Company. Cattini's annual salary may be increased from
time to time in accordance with the normal business practices of the Company.

        2.2 The Company shall reimburse Cattini for all reasonable out-of-pocket
expenses incurred in connection with the performance of his duties hereunder,
payable in accordance with the standard expense account procedures of MapInfo.

        2.3 Cattini shall be entitled to participate on the same basis, subject
to the same qualifications, as other employees of the Company in any disability,
pension, life insurance, health insurance, hospitalization and other fringe
benefit plans in effect with respect to other employees of the Company, in
accordance with the written terms of said plans which shall be controlling.

        2.4 The Company shall pay all expenses of an annual physical for
Cattini, to the extent such expenses are not covered by the Company's existing
health insurance plan. The income tax implications of all of this compensation
shall be the responsibility of Cattini.

        2.5 In addition to his salary, effective 10/01/00, each year while he is
employed Cattini will be eligible to earn incentive compensation in amounts to
be determined by the Compensation Committee of the Board of Directors based on
the Company's and Cattini's performance during each fiscal year ad follows:

             2.5.1 an additional one-half of Cattini's annual base salary may be
earned, payable quarterly, for achieving targeted Company objectives, and
additional compensation may be earned, for achieving above targeted objectives,
payable forty-five (45) days after the end of the fiscal year; and

             2.5.2 Cattini's annual incentive compensation target may be
increased from time to time in accordance with the normal business practices of
the Company.

        2.6 Also in addition to his salary, Cattini shall be granted Seventy
five thousand (75,000) non-qualified stock options under the MapInfo 1993 Stock
Incentive Plan (the "Plan") in accordance with the provisions of the Plan, a
copy of which has been received by Cattini.

             2.6.1 the exercise price of the options set at the fair market
value of MapInfo Common Stock on such date that Cattini executes this agreement.

        2.7 For termination other than cause, Cattini shall be provided
reimbursement up to One-Hundred Fifty Thousand Dollars ($150,000) for the
following receipted expenses:

            2.7.1 Sale and move from Loudonville home: realtor fee and other
customary closing costs, any loss on difference between purchase price and sale
price, packing and shipping of all personal property from New York to the United
Kingdom; and

             2.7.2 Air transportation from New York to United Kingdom for
Cattini, wife and children.

        2.8 The company shall reimburse Cattini for the cost related to joining
the Schuyler Meadows Country Club (approximately $10,000.00 one time fee), or a
like Club in the surrounding Capital District area. All monthly costs for dues
shall be paid by Cattini.

 

3.0     INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION

Cattini reaffirms his previously executed attached Employee Intellectual
Property, Confidential Information and Non-Competition Agreement.

 

4.0     IRREPARABLE INJURY

        4.1 Both parties hereto recognize that the services to be rendered by
Cattini during the term of his employment are special, unique and of
extraordinary character, and Cattini acknowledges that any violation by him of
Section 3 of this Agreement may cause the Company irreparable injury.

       4.2 In the event of a breach or threatened breach by Cattini of the
provisions of said Section 3, MapInfo shall be entitled to an injunction
restraining Cattini from violating the terms thereof, and from providing any
confidential information to any person, firm, corporation, association or other
entity, whether or not Cattini is then employed by, or an officer, director, or
owner thereof.

        4.3 Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Cattini.

 

5.0     EARLY TERMINATION

Definitions for purposes of this Agreement:

        "Cause

" shall be defined and limited to (i) the willful and continued failure by
Cattini to substantially perform his duties hereunder (other than any such
failure resulting from Cattini's incapacity due to physical or mental illness),
or (ii) conviction for any crime other than simple offenses or traffic offenses;
(iii) breach of Cattini's fiduciary responsibilities to the Company; (iv)
conduct reflecting moral turpitude; (v) commission of fraud or gross misconduct
in Cattini's dealings with or on behalf of the Company; (vi) breach of any duty
of confidentiality owned the Company.



        "Change in Control of the Company"

shall mean an acquisition (directly or indirectly) resulting in more than 50% of
the Company's voting stock or assets being acquired by one or more entities that
thereby gain management control of the Company. This section shall govern in
case of any conflict between the wording of this Agreement and the wording of
the plan under which any options were granted to Cattini.



        "Good Reason"

shall mean a failure by the Company to comply with any material provision of
this Agreement which has not been cured within ten (10) days after Cattini has
given written notice of such noncompliance to the Company.



        "Notice of Termination"

shall mean a written notice to the other party that Cattini is terminating or to
be terminated for one of the reasons set forth in this Agreement.



        5.1 Cattini's employment hereunder may be terminated prior to the
Contract Expiration Date only under any one of the following circumstances:

             5.1.1 the death of Cattini;

             5.1.2 a mental, physical or other disability or condition of
Cattini which renders him incapable of performing his obligations under this
Agreement for a period of three (3 consecutive months;

             5.1.3 by Cattini for either (i)Good Reason or (ii)a Change in
Control of the Company;

             5.1.4 by the Company for Cause.

        5.2 Any termination of Cattini's employment by the Company or by Cattini
shall be communicated by written Notice of Termination to the other party
hereto.

        5.3 "Date of Termination" shall mean:

             5.3.1 if Cattini's employment is terminated by his death, the date
of his death;

             5.3.2 if Cattini's employment is terminated by reason of the event
specified in subsection 5.1.2. above, thirty (30) days after Notice of
Termination is given (provided that Cattini shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period);

             5.3.3 if Cattini's employment is terminated for Cause pursuant to
subsection 5.1.4. above, the date the Notice of Termination is given or later if
so specified in such Notice of Termination; and

             5.3.4 if Cattini's employment is terminated for any other reason,
the date on which a Notice of Termination is given.

        5.4 If within thirty (30) days after any Notice of Termination is given
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date fixed, either by arbitration award or by a final judgment, order or decree
of a court of competent jurisdiction.

 

6.0     COMPENSATION UPON EARLY TEMINATION OR DISABILITY.

        6.1 During any period that Cattini fails to perform his duties hereunder
as a result of incapacity due to physical or mental illness ("disability
period"), he shall continue to receive his full salary at the rate then in
effect for such period until his employment is terminated pursuant to section
5.1.2 above, provided that payments so made to Cattini during the disability
period shall be reduced by the sum of the amounts, if any, payable to Cattini at
or prior to the time of any such payment under disability benefit plans of the
Company, and which were not previously applied to reduce any such payment.

        6.2. If Cattini's employment is terminated by his death, the Company
shall have no further payment obligations to Cattini other than those arising
from his employment prior to his death.

        6.3 If Cattini's employment shall be terminated for Cause, the Company
shall pay Cattini his full salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, and any incentive
compensation earned under Section 2.5 through the Date of Termination, and the
Company shall have no further obligations to Cattini under this Agreement.

        6.4 If Cattini shall terminate his employment by resigning for other
than Good Reason, the Company shall pay Cattini his full salary through the Date
of Termination at that rate in effect at the Notice of Termination is given, and
any incentive compensation earned under Section 2.5 as of the Date of
Termination.

        6.5 If Cattini's employment shall be terminated by MapInfo for reasons
other than pursuant to Sections 5.1.2, 5.1.3 or 5.1.4 hereof or if Cattini shall
terminate his employment for Good Reason, then

             6.5.1 the Company shall pay to Cattini, in a lump sum at the option
of Cattini and then within fourteen (14) days following the Date of Termination,
his full base salary due to the end of the contract period (December 31, 2003),
at the rate in effect at the time Notice of Termination is given, but in any
event not less than one full year of salary regardless of the remaining number
of months under this Agreement, together with any incentive compensation earned
under Section 2.1.5 as of the Date of Termination; and

             6.5.2 the Company shall continue Cattini's health and dental
insurance coverage for the one year period following the Date of Termination on
the same terms as provided to other MapInfo employees.

             6.5.3 Provision of the above severance payments and benefits shall
be contingent upon Cattini's execution of a general release of the company which
is prepared by the company.

        6.6 Upon any Change in Control of the Company, where Cattini is not the
surviving CEO, or is offered a position not equivalent to his present position,
then, at his option, his employment shall terminate, and:

             6.6.1 Cattini shall be paid a sum equal to an average of his
previous one (1) year base salary and bonuses paid by the Company, looking back
one (1) year from the last day of employment with the Company; and

             6.6.2 the Company shall continue, for a period of one year, to pay
for Cattini's insurance, health, life and any other existing fringe benefits, or
provide equivalents thereof.

             6.6.3 Provision of the above severance payments and benefits shall
be contingent upon Cattini's execution of a general release of the company which
is prepared by the company.

        6.7 Upon any Change in Control of the Company, all unexpired and
unvested options of Cattini to purchase common stock of the Company shall become
exercisable immediately as of the date of such Change in Control, for such
period of time and upon such terms as are provided in the Plan under which the
options were granted.

 

7.0     NOTICES

All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth above.
Notices to MapInfo shall be addressed to the attention of the Chairman with a
copy to the Executive Vice President/CFO.

 

8.0     ENTIRE AGREEMENT, NO WAIVER

This Agreement and the agreements and exhibits referred to herein constitute the
entire understanding between that parties and supersede all prior agreements or
understandings between the parties except as to matters that have may be
ongoing. No waiver or modification of the terms hereof shall be valid unless in
writing signed by both parties hereto and only to the extent therein set forth.

 

9.0     SUCCESSORS.

        9.1 The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
satisfactory to Cattini, to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company (or any
successor to its business and/or assets) to obtain such agreement prior to the
effectiveness of any such succession shall, at Cattini's option to treat it as
such, be a breach of this Agreement, except that for the purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

        9.2 This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns; provided, however, that except as
provided in this Section 9, this Agreement may not be assigned by either of the
parties hereto. If Cattini should die while any amounts would still be payable
to him, all such amounts earned, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Cattini's designee or, if
there be no such designee, to Cattini's estate.

 

10.0     ARBITRATION

        10.1 Except as otherwise provided in Section 4.0 above, any dispute or
claim relating to or arising out of the employment of the Company, whether based
on contract or tort or otherwise, but not including statutory claims, shall be
subject to final and binding arbitration in the State of New York in accordance
with the applicable commercial arbitration rules of the American Arbitration
Association in effect at the time the claim or dispute arose.

        10.2 The arbitrators shall have jurisdiction to determine any such
claim, and may grant any relief authorized by law for such claim with their
decision based on and supported by written findings of fact and conclusions of
law.

        10.3. Any claim or dispute subject to arbitration shall be deemed
waived, and shall be forever barred, if arbitration is not initiated within
twelve (12) months of the date the claim or dispute first arose.

 

11.0     GOVERNING LAW AND FORUM.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof,
and the parties herein consent to the exclusive jurisdiction of the New York
State Supreme Court County of Rensselaer, or the United States District Court
for the Northern District of New York, as may be applicable.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first written above.

 

 

MAPINFO CORPORATION

 

 

 

 

 

 

 

 

 

 

 

BY:

Mark P. Cattini

 

Chairman of the Board

 